Exhibit 10.3

 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (this “Agreement”), dated as of March 17, 2015, is
entered into by and among ZAIS Group Holdings, Inc. a Delaware corporation (the
“Corporation”), ZAIS Group Parent, LLC, a Delaware limited liability company
(the “Company”), the Company Unitholders (as defined herein) and Christian M.
Zugel, as trustee (solely in his capacity as the trustee, the “Trustee”) of the
ZGH Class B Voting Trust (the “Control Shares Trust”) that is established solely
to hold the Control Shares (as defined below).

 

WHEREAS, the parties hereto desire to provide for the exchange of Company Units
(as defined herein) for, at the Corporation’s option, shares of Class A Common
Stock (as defined herein), cash or a combination of both, on the terms and
subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1         Definitions. The following capitalized terms shall have the
meanings specified in this Section 1.1. Other terms are defined in the text of
this Agreement, and those terms shall have the meanings respectively ascribed to
them therein.

 

“Affiliate” has the meaning set forth in the LLC Agreement.

 

“Board” means the board of directors of the Corporation.

 

“Business Day” means any day, other than a Saturday, Sunday or any other day on
which commercial banks located in the State of New York are authorized or
obligated by law or executive order to close.

 

“Capital Stock” has the meaning set forth in the LLC Agreement.

 

“Change of Control” means the occurrence of any of the following events after
the date hereof:

 

(i)there is consummated, in accordance with the Corporation’s certificate of
incorporation and applicable law, the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all of the Corporation’s
assets (determined on a consolidated basis), including a sale of all Class A
Units held by the Corporation, to any Person or “group” (as such term is used in
Section 13(d)(3) of the Exchange Act, or any successor provisions thereto),
excluding a group of Persons which includes Christian M. Zugel or his Affiliates
or the Control Shares Trust;

  

1

 



 

(ii)any Person or any group of Persons acting together which would constitute a
“group” for purposes of Section 13(d)(3) of the Exchange Act, or any successor
provisions thereto, is or becomes the beneficial owner, directly or indirectly,
of securities of the Corporation representing more than fifty percent (50%) of
the combined voting power of the Corporation’s then outstanding Voting
Securities, excluding a group of Persons which includes Christian M. Zugel or
his Affiliates or the Control Shares Trust;

 

(iii)there is consummated a merger or consolidation of the Corporation with any
other corporation or other entity, and, immediately after the consummation of
such merger or consolidation, either (x) the Board immediately prior to the
merger or consolidation does not constitute at least a majority of the board of
directors of the Person surviving the merger or, if the surviving Person is a
Subsidiary, the ultimate parent thereof, or (y) the Voting Securities
immediately prior to such merger or consolidation do not continue to represent
or are not converted into more than 50% of the combined voting power of then
outstanding voting securities of the Person resulting from such merger or
consolidation or, if the surviving Person is a Subsidiary, the ultimate parent
thereof; or

 

(iv)the stockholders of the Corporation and the Board approve a plan of complete
liquidation or dissolution of the Corporation.

 

Notwithstanding the foregoing, except with respect to clause (iii)(x) above, a
“Change of Control” shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which (A) the record holders of the shares of Capital Stock of the
Corporation immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in, and own
substantially all of the shares of, an entity which owns all or substantially
all of the assets of the Corporation immediately following such transaction or
series of transactions or (B) the Corporation is the surviving entity and its
shares of Class A Common Stock continue to be registered under Section 12(b) or
12(g) of the Exchange Act and continue to be publicly traded.

 

“Class A Common Stock” means the Class A Common Stock, par value $0.0001 per
share, of the Corporation.

 

“Class A Unit” has the meaning set forth in the LLC Agreement.

 

“Class B Common Stock” means Class B Common Stock, par value $0.000001 per
share, of the Corporation

 

“Class B Member Tax Obligation” means the sum of (i) an amount equal to the
product of the amount of compensation income includible in the income of a Class
B Member arising as a result of the issuance or vesting of Class B Units,
multiplied by the highest effective marginal federal, state and local (and
non-U.S., if any) income tax rates applicable to such Class B Member, for the
applicable taxable year, taking into account the deductibility of state and
local (and non U.S., if any) income taxes as applicable for federal income tax
purposes and any limitations thereon, plus (ii) applicable employment taxes
attributable to the issuance or vesting of such Class B Units borne by such
Class B Member.

 

-2 -

 

“Class B Member” has the meaning set for in the LLC Agreement.

 

“Class B Unit” has the meaning set forth in the LLC Agreement.

 

“Closing Price” has the meaning set forth in the LLC Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Unit” means (i) each Class A Unit issued as of the date hereof, (ii)
each Class A Unit, Vested Class B Unit or other vested interest in the Company
issued or released by the Company in the future or for which any such interest
has been converted or exchanged; or (iii) any other Unit (as defined in the LLC
Agreement) as shall otherwise be specified by the Managing Member.

 

“Company Unitholder” means each holder of one or more Company Units that is a
party hereto as of the date hereof or which becomes a party to this Agreement
pursuant to Section 4.1 other than, in any such case, the Corporation.

 

“Control Shares” means the 20 million shares of Class B Common Stock having no
economic value but entitled to ten (10) votes per share.

 

“Control Shares Trust” has the meaning set forth in the Preamble.

 

“Exception Units” means, with respect to a Company Unitholder, the number of
Company Units exchanged by such Company Unitholder pursuant to Section
2.1(a)(iii).

 

“Exchange” means a Quarterly Exchange or Change of Control Exchange, as the case
may be.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate” means the number of shares of Class A Common Stock for which 1
Company Unit is entitled to be Exchanged. On the date of this Agreement, the
Exchange Rate shall be 1, subject to adjustment pursuant to Section 2.2.

 

“Fair Market Value” means the average of the Closing Price of one (1) share of
Class A Common Stock during the period of ten (10) consecutive Business Days
ending on the measurement date; provided, that if the Class A Common Stock is
listed on any domestic securities exchange, the term “Business Day” as used in
this sentence means Business Days on which such exchange is open for trading.

 

“Founder Member Five Percent Ownership Threshold” means the Founder Member
Ownership Percentage is at least five (5%).

 

“Founder Member Ownership Percentage” means, as of any time, the percentage
ownership of the Founder Members of Capital Stock in the Corporation (excluding
the Class B Common Stock), whether directly through ownership of Capital Stock
in the Corporation (excluding the Class B Common Stock) or indirectly through
ownership of Units exchangeable or convertible into Capital Stock of the
Corporation (excluding the Class B Common Stock).

 

-3 -

 

 

“Founder Member Representative” has the meaning set forth in the LLC Agreement.

 

“Founder Member Twenty Percent Ownership Threshold” means the Founder Member
Ownership Percentage is at least twenty percent (20%).

 

“Founder Members” has the meaning set forth in the LLC Agreement.

 

“Investment Agreement” means the Investment Agreement, dated September 16, 2014,
by and among the Company, the Corporation and the Founder Members, as amended.

 

“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of the Company, dated as of the date hereof, as the same may be
further amended or restated from time to time.

 

“Member” has the meaning set forth in the LLC Agreement.

 

“Person” means and includes any individual and any legal entity, including a
corporation, partnership, association, limited liability company, trust, joint
stock company or estate.

 

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Corporation.

 

“Quarterly Exchange Date” means the date that is the first Business Day of any
Quarter.

 

“Subsidiary” has the meaning given to such term in the LLC Agreement.

 

“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated on
or about the date hereof, among the Corporation, the Company and the
Non-Holdings Members (as defined therein).

 

“Trustee” has the meaning set forth in the Preamble.

 

“Vested Class B Unit” has the meaning set forth in the LLC Agreement.

 

“Voting Securities” shall mean any securities of the Corporation which are
entitled to vote generally in matters submitted for a vote of the Corporation’s
stockholders or generally in the election of the Corporation’s board of
directors.

 

-4 -

 

 

ARTICLE II

exchanges

 

Section 2.1         Exchange of Company Units for Class A Common Stock.

 

(a)         Quarterly Elective Exchanges.

 

(i)         Beginning with the first Quarter following the date that is two
years after the date of this Agreement, and subject to adjustment as provided in
this Agreement, each Company Unitholder shall be entitled on any Quarterly
Exchange Date to surrender all or a portion of the Company Units held by such
Company Unitholder to the Company (or, at the option of the Corporation,
directly to the Corporation) in exchange for either (at the option of the
Corporation) (A) the delivery by the Corporation to the exchanging Company
Unitholder of a number of shares of Class A Common Stock that is equal to the
product of the number of Company Units surrendered multiplied by the Exchange
Rate (the “Class A Exchange Shares”); (B) cash in an amount equal to the Fair
Market Value of the Class A Exchange Shares; or (C) a combination of (x) Class A
Common Stock not to exceed the Class A Exchange Shares and (y) cash in an amount
equal to the Fair Market Value of a number of shares of Class A Common Stock
equal to the Class A Exchange Shares minus the number of shares the Corporation
elects to provide pursuant to clause (x) (any such exchange, a “Quarterly
Exchange”). Notwithstanding the foregoing, subject to Sections 2.1(a)(ii) and
2.1(a)(iii), during any twelve (12) month period commencing on or following the
second anniversary of the date of this Agreement:

 

(1)         a Founder Member may only exchange a number of Class A Units in an
amount not to exceed twenty-five percent (25%) of the aggregate number of Class
A Units held by such Founder Member as of the first day of such twelve (12)
month period in which the applicable Quarterly Exchange occurs, which
twenty-five percent (25%) annual limit shall expire immediately after the first
Quarterly Exchange Date at which time a Founder Member’s current holdings of
Class A Units no longer exceeds ten percent (10%) of the maximum number of Class
A Units previously held by such Founder Member; and

 

(2)         a Class B Member may only exchange a number of Vested Class B Units
in an amount not to exceed an amount equal to (u) twenty-five percent (25%)
multiplied by (v) an amount equal to (A) the aggregate number of Vested Class B
Units held by such Class B Member as of the first day of such twelve (12) month
period in which the applicable Quarterly Exchange occurs minus (B) the
cumulative number of Exception Units exchanged by such Class B Member; such
twenty-five percent (25%) annual limit shall expire immediately after the first
Quarterly Exchange Date at which time a Class B Member’s current holdings of
Class B Units no longer exceeds (w) ten percent (10%) multiplied by (x) an
amount equal to (C) the maximum number of Class B Units previously held by such
Class B Member minus (D) the cumulative number of Exception Units previously
exchanged by such Class M Member.

 

(ii)         Notwithstanding Section 2.1(a)(i), commencing on the two-year
anniversary of the date of this Agreement, the Chairman of the Board or the
Compensation Committee of the Board may permit any Company Unitholder to
exchange Company Units in an amount exceeding that described in Section
2.1(a)(i), which permission may be withheld, delayed, or granted on such terms
and conditions as the Chairman of the Board or the Compensation Committee of the
Board may determine in his or its sole discretion; provided that with respect to
any exchanges in an amount exceeding that described in Section 2.1(a)(i)(1),
such exchanges may be approved only by the Compensation Committee of the Board.

 

-5 -

 

 

(iii)         Notwithstanding Section 2.1(a)(i), commencing on the date hereof,
upon the vesting of any Class B Units or upon the issuance of any Class B Units
which are immediately vested upon issuance (the “Subject Class B Units”) granted
to such Class B Member, within twelve (12) months of such vesting date, in the
event that the Class B Member Tax Obligation of such Class B Member exceeds the
net proceeds such Class B Member could receive upon a sale of the shares of
Class A Common Stock issuable to such Class B Member in exchange for Vested
Class B Units to the extent permitted pursuant to Section 2.1(a)(i)(2), the
limitation set forth in Section 2.1(a)(i)(2) shall not apply and such Class B
Member shall instead be entitled to immediately Exchange a number of Vested
Class B Units such that the net proceeds from the sale of such Class A Common
Stock into which such Vested Class B Units are exchangeable would be sufficient
to enable such Class B Member to satisfy the Class B Member Tax Obligation with
respect to such Subject Class B Units.

 

(iv)         A Company Unitholder shall exercise its right to exchange Company
Units pursuant to this Section 2.1(a) by delivering to the Company, with a
contemporaneous copy delivered to the Corporation, in each case during normal
business hours at the principal executive offices of the Company and the
Corporation, respectively, (A) a written election of exchange in respect of the
Company Units to be exchanged substantially in the form of Exhibit A hereto (an
“Exchange Notice”), at least thirty (30) days prior to the Quarterly Exchange
Date for the applicable Quarter or within such shorter period of time as may be
agreed upon by the Corporation and the exchanging Company Unitholder, duly
executed by such holder, (B) any certificates representing such Company Units on
the Quarterly Exchange Date, together with a written assignment and acceptance
agreement with respect to such Company Units, in a form reasonably acceptable to
the Corporation, and (C) if the Corporation or the Company requires the delivery
of the certification contemplated by Section 2.4(b), such certification or
written notice from such Company Unitholder that it is unable to provide such
certification on the Quarterly Exchange Date. At least five (5) Business Days
prior to the Quarterly Exchange Date, the Corporation shall give written notice
(the “Option Notice”) to the exchanging Company Unitholder of its intended
settlement method; provided that, if the Corporation does not timely deliver an
Option Notice, the Corporation shall be deemed to have elected to pay the
consideration entirely in Class A Common Stock.

 

(v)         Upon a Company Unitholder exercising its right to a Quarterly
Exchange, the Corporation and the Company shall take such actions as may be
required to ensure that such Company Unitholder receives the shares of Class A
Common Stock and/or cash that such exchanging Company Unitholder is entitled to
receive in connection with such Quarterly Exchange pursuant to this Section
2.1(a). Unless the Corporation elects to directly acquire the Company Units such
Company Unitholder is requesting to be exchanged in connection with a Quarterly
Exchange, (i) the Corporation shall be deemed to have transferred the Class A
Common Stock and/or cash to be delivered to the exchanging Company Unitholder to
the Company and the Company shall issue to the Corporation a number of Company
Units in the Company equal to the number of Company Units exchanged by the
Company Unitholder and (ii) the Company shall be deemed to have transferred such
Class A Common Stock and/or cash received from the Corporation to the exchanging
Company Unitholder in exchange for the Company Units surrendered by such Company
Unitholder in the Quarterly Exchange. If an exchanging Company Unitholder
receives the shares of Class A Common Stock and/or cash that it is entitled to
receive in connection with a Quarterly Exchange pursuant to this Section 2.1(a)
directly from the Corporation, the Company Unitholder shall have no further
right to receive shares of Class A Common Stock and/or cash from the Company in
connection with that Quarterly Exchange, and the Corporation and the Company
shall be deemed to have satisfied their obligations under the first sentence of
this Section 2.1(a)(v). On the Quarterly Exchange Date, all rights of the
exchanging Company Unitholder as a holder of the Company Units that are subject
to the Quarterly Exchange shall cease, and such Company Unitholder shall be
treated for all purposes as having become the record holder of any shares of
Class A Common Stock to be received by the exchanging Company Unitholder in
respect of such Quarterly Exchange.

 

-6 -

 

 

(vi)      The parties hereto acknowledge and agree that the Corporation’s
determination under this Agreement of the settlement method (i.e., stock, cash
or a combination thereof) and whether to elect to acquire the Company Units
directly from a Company Unitholder for any Quarterly Exchange shall be made by
the Audit Committee of the Corporation (or another committee of the Corporation
consisting solely of independent directors).

 

(b)         Exchanges upon a Change of Control.

 

(i)         Notwithstanding anything in Section 2.1(a) to the contrary,
immediately prior to the occurrence of any Change of Control, each Company
Unitholder shall be entitled to surrender all or a portion of the Company Units
held by it to the Company (or, at the option of the Corporation, directly to the
Corporation) in exchange for the delivery by the Corporation to the exchanging
Company Unitholder of a number of shares of Class A Common Stock that is equal
to the product of the number of Company Units surrendered multiplied by the
Exchange Rate (any such exchange, a “Change of Control Exchange”).

 

(ii)         To the extent practicable, the Corporation shall deliver to each
Company Unitholder at least fifteen (15) Business Days’ prior written notice of
any event resulting in a Change of Control, and the expected date on which such
Change of Control shall be deemed to occur (the “Change of Control Exchange
Date”). A Company Unitholder shall exercise its right to exchange Company Units
pursuant to this Section 2.1(b) by delivering to the Company, with a
contemporaneous copy delivered to the Corporation, in each case during normal
business hours at the principal executive offices of the Company and the
Corporation, respectively, (A) an Exchange Notice at least five (5) Business
Days prior to the Change of Control Exchange Date duly executed by such holder,
(B) any certificates representing such Company Units on the Change of Control
Exchange Date, together with a written assignment and acceptance agreement with
respect to such Company Units, in a form reasonably acceptable to the
Corporation, and (C) if the Corporation or the Company requires the delivery of
the certification contemplated by Section 2.4(b), such certification or written
notice from such Company Unitholder that it is unable to provide such
certification on the Change of Control Exchange Date.

 

-7 -

 

 

(iii)         Upon a Company Unitholder exercising its right to a Change of
Control Exchange, the Corporation and the Company shall take such actions as may
be required to ensure that such Company Unitholder receives the shares of Class
A Common Stock that such exchanging Company Unitholder is entitled to receive in
connection with such Change of Control Exchange pursuant to this Section 2.1(b).
Unless the Corporation elects to directly acquire the Company Units such Company
Unitholder is requesting to be exchanged in connection with a Change of Control
Exchange, (i) the Corporation shall be deemed to have transferred the Class A
Common Stock to be delivered to the exchanging Company Unitholder to the Company
and the Company shall issue to the Corporation a number of Company Units in the
Company equal to the number of Company Units exchanged by the Company Unitholder
and (ii) the Company shall be deemed to have transferred such Class A Common
Stock received from the Corporation to the exchanging Company Unitholder in
exchange for the Company Units surrendered by such Company Unitholder in the
Change of Control Exchange. If an exchanging Company Unitholder receives the
shares of Class A Common Stock that it is entitled to receive in connection with
a Change of Control Exchange pursuant to this Section 2.1(b) from the
Corporation, the Company Unitholder shall have no further right to receive
shares of Class A Common Stock from the Company in connection with that Change
of Control Exchange, and the Corporation and the Company shall be deemed to have
satisfied their obligations under the first sentence of this Section
2.1(b)(iii). Immediately prior to the occurrence of the Change of Control, all
rights of the exchanging Company Unitholder as a holder of the Company Units
that are subject to the Change of Control Exchange shall cease, and such Company
Unitholder shall be treated for all purposes as having become the record holder
of any shares of Class A Common Stock to be received by the exchanging Company
Unitholder in respect of such Change of Control Exchange.

 

(c)         Issuance of Class A Common Stock. As promptly as practicable
following satisfaction of such Company Unitholder’s obligations under Section
2.1(a)(iv) or Section 2.1(b)(ii), as applicable, and in any event no later than
three (3) Business Days after such obligations are satisfied, the Corporation or
the Company, as applicable, shall deliver or cause to be delivered to such
Company Unitholder, at the address set forth on such Unitholder’s signature page
to the LLC Agreement (or at such other address as such party may designate to
the Corporation), the number of shares of Class A Common Stock deliverable to
such Company Unitholder upon such Exchange, if any, registered in the name of
the relevant exchanging Company Unitholder, subject to the Company Unitholder’s
execution of any letter of transmittal or other document required to be executed
by the holders of Class A Common Stock. To the extent the Class A Common Stock
is settled through the facilities of The Depository Trust Company, the
Corporation or the Company, as applicable, will upon the written instruction of
an exchanging Company Unitholder, deliver the shares of Class A Common Stock
deliverable to such exchanging Company Unitholder, through the facilities of The
Depository Trust Company, to the account of the participant of The Depository
Trust Company designated by such exchanging Company Unitholder in the Exchange
Notice. Notwithstanding anything to the contrary in this Agreement, no
fractional shares of Class A Common Stock shall be issued as a result of any
Exchange. In lieu of any fractional share of Class A Common Stock to which a
Company Unitholder would otherwise be entitled in any Exchange, the Company or
the Corporation, as applicable, shall pay to such Company Unitholder cash equal
to such fraction multiplied by the Fair Market Value.

 

(d)         Expenses. The Corporation, the Company, and each exchanging Company
Unitholder shall bear its own expenses in connection with the consummation of
any Exchange, whether or not any such Exchange is ultimately consummated, except
that the Company shall bear any transfer taxes, stamp taxes or duties, or other
similar taxes as well as any other expenses incurred by the Corporation in
connection with, or arising by reason of, any Exchange; provided, however, that
if any shares of Class A Common Stock are to be delivered in a name other than
that of the Company Unitholder that requested the Exchange, then such Company
Unitholder or the Person in whose name such shares are to be delivered shall pay
to the Company the amount of any transfer taxes, stamp taxes or duties, or other
similar taxes in connection with, or arising by reason of, such Exchange or
shall establish to the reasonable satisfaction of the Company that such tax has
been paid or is not payable.

 

-8 -

 

 

(e)         Publicly Traded Partnership. Each of the Corporation and the Company
covenants and agrees that neither shall take or cause or permit to be taken any
action that would cause interests in the Company to not meet the requirements of
Treasury Regulation Section 1.7704-1(h). Notwithstanding anything to the
contrary herein, if the Board or the board of managers of the Company, as
applicable, after consultation with its outside legal counsel and tax advisor,
shall determine in good faith that, despite adherence by the Corporation and the
Company to the foregoing, additional restrictions must be imposed on Exchanges
in order for the Company not to be treated as a “publicly traded partnership”
under Section 7704 of the Code, the Corporation or the Company, as applicable,
may impose such restrictions on Exchanges, as the Corporation or the Company, as
applicable, may reasonably determine to be necessary or advisable.

 

(f)         Other Prohibitions on Exchange. For the avoidance of doubt, and
notwithstanding anything to the contrary herein, a Company Unitholder shall not
be entitled to exchange Company Units to the extent that the Corporation or the
Company reasonably determines in good faith that the Exchange (i) would be
prohibited by law or regulation or would violate any injunction, order or decree
of any nature or (ii) would not be permitted under any other agreement with the
Corporation, its subsidiaries, the Company or the Subsidiaries to which such
Company Unitholder is then subject (including the LLC Agreement). For the
avoidance of doubt, no Exchange shall be deemed to be prohibited by any law or
regulation pertaining to the registration of securities if such securities have
been so registered or if any exemption from such registration requirements is
reasonably available, and the parties hereto believe that there is currently no
law, regulation, injunction, order or decree of any nature and acknowledge that
there is no agreement of the type referred to in clause (ii) of the preceding
sentence, that would, in either case, restrict the ability of a Company
Unitholder to exchange Company Units.

 

(g)         Surrender of Control Shares. If the Founder Member Twenty Percent
Ownership Threshold is no longer satisfied, then the Control Shares shall,
immediately after the date the Founder Member Twenty Percent Ownership Threshold
is no longer satisfied and at any time thereafter that a Founder Member ceases
to own Class A Common Stock or Class A Units previously owned by such Founder
Member or the Corporation provides notice to the Trustee that the Founder Member
Ownership Percentage has been reduced, be deemed released from the Control
Shares Trust and surrendered to the Corporation in an amount equal to (x) (i)
twenty percent (20%) minus the Founder Member Ownership Percentage (where the
first time the Founder Member Twenty Percent Ownership Threshold is no longer
satisfied) or (ii) for each subsequent transfer or reduction in ownership, the
reduction in the Founder Member Ownership Percentage due to such transfer or
reduction in ownership divided by (y) twenty percent (20%) multiplied by (z) the
number of Control Shares held by the Control Shares Trust as of the date of this
Agreement. If the Founder Member Five Percent Ownership Threshold is no longer
satisfied or Section 6.08 of the Investment Agreement is breached, all of the
Control Shares then held by the Control Shares Trust shall, immediately after
the date the Founder Member Five Percent Ownership Threshold is no longer
satisfied or Section 6.08 of the Investment Agreement is breached, as
applicable, be deemed released from the Control Shares Trust and surrendered to
the Corporation. To effect such surrenders, the Trustee shall instruct the
Corporation on the applicable Control Shares surrender date to cancel the
Control Shares and to update the Corporation’s Class B Stock ledger to reflect
such cancellation. Once so surrendered, such Control Shares shall automatically
be deemed cancelled without any action on the part of any Person. Any such
cancelled Control Shares shall no longer be outstanding, and all rights with
respect to such shares shall automatically cease and terminate.

 

-9 -

 

 

Section 2.2       Adjustments.

 

(a)      The Exchange Rate shall be adjusted accordingly if there is: (a) any
subdivision (by any unit split, unit distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse unit
split, reclassification, reorganization, recapitalization or otherwise) of the
Company Units that is not accompanied by an identical subdivision or combination
of the Class A Common Stock; or (b) any subdivision (by any stock split, stock
dividend or distribution, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse stock split, reclassification,
reorganization, recapitalization or otherwise) of the Class A Common Stock that
is not accompanied by an identical subdivision or combination of the Company
Units. For example, if there is a 2 for 1 stock split of Class A Common Stock
and no corresponding split with respect to the Company Units, the Exchange Rate
would be adjusted to be 2. To the extent not reflected in an adjustment to the
Exchange Rate, if there is any reclassification, reorganization,
recapitalization or other similar transaction in which the Class A Common Stock
are converted or changed into another security, securities or other property,
then upon any subsequent Exchange, an exchanging Company Unitholder shall be
entitled to receive the amount of such security, securities or other property
that such exchanging Company Unitholder would have received if such Exchange had
occurred immediately prior to the effective date of such reclassification,
reorganization, recapitalization or other similar transaction, taking into
account any adjustment as a result of any subdivision (by any split,
distribution or dividend, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse split, reclassification, recapitalization
or otherwise) of such security, securities or other property that occurs after
the effective time of such reclassification, reorganization, recapitalization or
other similar transaction. For the avoidance of doubt, if there is any
reclassification, reorganization, recapitalization or other similar transaction
in which the Class A Common Stock are converted or changed into another
security, securities or other property, this Section 2.2 shall continue to be
applicable, mutatis mutandis, with respect to such security or other property.

 

(b)      Each time that the Corporation (i) acquires Company Units other than in
connection with a corresponding issuance by the Corporation of the same number
of shares of Class A Common Stock (whether as a result of an Exchange or
otherwise) or a concurrent recapitalization of the Company that causes the
number of Company Units held by the Corporation to equal the number of shares of
Class A Common Stock outstanding immediately following such purchase of Company
Units (subject, in any such case, to prior applications of this Section 2.2(b)),
or (ii) repurchases shares of Class A Common Stock without a corresponding
redemption by the Company of Class A Units held by the Corporation pursuant to
Section 4.4 of the LLC Agreement, the Exchange Rate shall be adjusted
immediately following such transaction, without any further action by the
Corporation or any Company Unitholder, as follows: the Exchange Rate shall first
be set at a ratio, the numerator of which shall be the number of shares of Class
A Common Stock of the Corporation then-outstanding and the denominator of which
shall be the number of Company Units then-owned by the Corporation, in each case
after giving effect to the transaction that gave rise to such Exchange Rate
adjustment and prior to giving effect to any event that has occurred which would
give rise to an adjustment to the Exchange Rate pursuant to Section 2.2(a), and
then that ratio shall be adjusted as set forth in Section 2.2(a) for each event
(if any) giving rise to such Section 2.2(a) adjustment assuming that such event
had occurred after the transaction that gave rise to the Exchange Ratio
adjustment being made hereby.

 

-10 -

 

 

(c)      The Corporation shall not pay a dividend or otherwise make a
distribution of cash or other property in respect of shares of Class A Common
Stock if such cash or other property was not received by the Corporation as a
distribution from the Company.

 

Section 2.3       Class A Common Stock to be Issued.

 

(a)      In the case of any Exchange, to the extent settled in the form of Class
A Common Stock, the Corporation and the Company, as applicable, covenant and
agree to deliver shares of Class A Common Stock that have been registered under
the Securities Act with respect to any Exchange to the extent that a
registration statement is effective and available for such shares. In the event
that any Exchange in accordance with this Agreement is to be effected at a time
when any such registration has not become effective or otherwise is unavailable,
the Corporation shall use its commercially reasonable efforts to promptly
facilitate such Exchange pursuant to any reasonably available exemption from
such registration requirements. When and if the Class A Common Stock is
registered under the Securities Act of 1933, as amended (the “Securities Act”),
the Corporation shall use its commercially reasonable efforts to list the
Class A Common Stock required to be delivered upon Exchange prior to such
delivery on each national securities exchange or inter-dealer quotation system
on which the outstanding Class A Common Stock may be listed or traded at the
time of such delivery. Nothing contained herein shall be construed to preclude
the Corporation or the Company from satisfying their obligations in respect of
the exchange of the Company Units by delivery of Class A Common Stock which are
unregistered under the Securities Act or held in the treasury of the Corporation
or the Company or any of their subsidiaries. Nothing herein shall be construed
as a requirement for the Corporation or the Company to settle the exchange for
cash. The Corporation shall not be required to comply with this Section 2.3(a)
in an Exchange in connection with a Change of Control.

 

(b)      The Corporation reserves the right to cause certificates evidencing
such Class A Common Stock to be imprinted with legends as to restrictions on
transfer that it may deem necessary or appropriate, including legends as to
applicable U.S. federal or state securities laws or other legal or contractual
restrictions, and may require any Company Unitholder to which Class A Common
Stock are to be issued to agree in writing (A) that such shares of Class A
Common Stock will not be transferred except in compliance with such restrictions
and (B) to such other matters as the Corporation may deem reasonably necessary
or appropriate in light of applicable law and existing agreements.

 

-11 -

 

 

(c)      The Corporation shall at all times reserve and keep available out of
its authorized but unissued Class A Common Stock, solely for the purpose of
issuance upon an Exchange, such number of shares of Class A Common Stock as
shall be deliverable upon any such Exchange; provided that nothing contained
herein shall be construed to preclude the Corporation from satisfying its
obligations in respect of any such Exchange by delivery of purchased shares of
Class A Common Stock (which may or may not be held in the treasury of the
Corporation or any subsidiary thereof).

 

(d)      Prior to the date of this Agreement, the Corporation has taken all such
steps as may be required to cause to qualify for exemption under Rule 16b-3(d)
or (e), as applicable, under the Exchange Act, and be exempt for purposes of
Section 16(b) under the Exchange Act, any acquisitions or dispositions of equity
securities of the Corporation (including derivative securities with respect
thereto) and any securities which may be deemed to be equity securities or
derivative securities of the Corporation for such purposes that result from the
transactions contemplated by this Agreement, by each director or officer of the
Corporation who may reasonably be expected to be subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to the
Corporation upon the registration of any class of equity security of the
Corporation pursuant to Section 12 of the Exchange Act (with the authorizing
resolutions specifying the name of each such officer or director whose
acquisition or disposition of securities is to be exempted and the number of
securities that may be acquired and disposed of by each such Person pursuant to
this Agreement).

 

(e)      The Corporation covenants that all Class A Common Stock issued upon an
Exchange will, upon issuance, be validly issued, fully paid and non-assessable
and not subject to any preemptive right of stockholders of the Corporation or to
any right of first refusal or other right in favor of any Person.

 

Section 2.4      Withholding; Certification of Non-Foreign Status.

 

(a)      If the Corporation or the Company shall be required to withhold any
amounts by reason of any federal, state, local or foreign tax rules or
regulations in respect of any Exchange, the Corporation or the Company, as the
case may be, shall be entitled to take such action as it deems appropriate in
order to ensure compliance with such withholding requirements, including at its
option withholding shares of Class A Common Stock with a fair market value equal
to the minimum amount of any taxes which the Corporation or the Company, as the
case may be, may be required to withhold with respect to such Exchange, or
requiring as a condition of any Exchange that the exchanging Unit holder tender
to the Company an amount equal to the minimum amount of any taxes which the
Corporation or the Company, as the case may be, may be required to withhold with
respect to such Exchange. To the extent that amounts are (or property is) so
withheld by the Company or Corporation and paid over to the appropriate taxing
authority, such withheld amounts (or property) shall be treated for all purposes
of this Agreement as having been paid (or delivered) to the applicable Company
Unitholder. The parties anticipate that, on the basis of current law, no federal
income tax withholding would be required with respect to an Exchange by any
Company Unitholder who is a “United States person” within the meaning of Section
7701(a)(30) of the Code and who, if required, has properly certified that such
holder is not subject to federal backup withholding.

 

-12 -

 

 

(b)      Notwithstanding anything to the contrary herein, each of the
Corporation and the Company may, in the reasonable exercise of its discretion,
require as a condition to the effectiveness of an Exchange that an exchanging
Company Unitholder deliver to the Corporation or the Company, as the case may
be, a certification of non-foreign status in accordance with Treasury Regulation
Section 1.1445-2(b). In the event the Corporation or the Company has required
delivery of such certification but an exchanging Company Unitholder is unable to
comply, the Corporation or the Company, as the case may be, shall nevertheless
deliver or cause to be delivered to the exchanging Company Unitholder the Class
A Common Stock in accordance with Section 2.1, but subject to withholding as
provided in Section 2.4(a).

 

ARTICLE III

REPRESENTATIONS and WARRANTIES

 

Section 3.1      Representations and Warranties of the Company Unitholders. Each
Company Unitholder, severally and not jointly, represents and warrants that, as
of the date hereof and as of each Quarterly Exchange Date or Change of Control
Exchange Date, as the case may be, upon which a Member is issued Class A Common
Stock, (i) if it is not a natural person, that it is duly incorporated or formed
and, the extent such concept exists in its jurisdiction of organization, is in
good standing under the laws of such jurisdiction, (ii) it has all requisite
legal capacity and authority to enter into and perform this Agreement and to
consummate the transactions contemplated hereby, (iii) if it is not a natural
person, the execution and delivery of this Agreement by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate or
other entity action on the part of such Company Unitholder, (iv) this Agreement
constitutes a legal, valid and binding obligation of such Company Unitholder
enforceable against it in accordance with its terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally,
(v) the execution, delivery and performance of this Agreement by such Company
Unitholder and the consummation by such Company Unitholder of the transactions
contemplated hereby will not (A) if it is not a natural person, result in a
violation of the certificate of incorporation, bylaws, trust agreement or other
organizational documents of such Company Unitholder or (B) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Company Unitholder is a party, or (C) result in a
violation of any law, rule, regulation, order, judgment or decree applicable
such Company Unitholder, except with respect to clauses (B) or (C) for any
conflicts, defaults, accelerations, terminations, cancellations or violations,
that would not in any material respect result in the unenforceability against
such Company Unitholder of this Agreement, (vi) it is acquiring the Class A
Common Stock issued in accordance with this Agreement for its own account with
the present intention of holding such Class A Common Stock for purposes of
investment, and that it has no intention of selling Class A Common Stock in a
public distribution in violation of any federal or state securities laws,
(vii) it is a sophisticated party for purposes of applicable federal and state
securities laws and regulations, (viii) such Company Unitholder has knowledge
and experience in financial and business matters such that such Company
Unitholder is capable of evaluating the merits and risks of an investment in the
Corporation, (ix) it is able to bear the economic risks of an investment in the
Class A Common Stock and could afford a complete loss of such investment and (x)
if the Company Unitholder is a partnership, “S corporation”, “grantor trust” or
other flow-through entity, the interest of such Company Unitholder in the
Company does not represent “substantially all” of the value of its assets, and
it was not a “principal purpose” of such Company Unitholder to avoid the “100
partner” limitation applicable under section 7704 of the Code.

 

-13 -

 

 

Section 3.2      Representations and Warranties of the Corporation and the
Company. Each of the Corporation and the Company, severally and not jointly,
represents and warrants that, as of the date hereof (i) it is duly incorporated
or formed and, the extent such concept exists in its jurisdiction of
organization, is in good standing under the laws of such jurisdiction, (ii) it
has all requisite legal capacity and authority to enter into and perform this
Agreement and to consummate the transactions contemplated hereby, (iii) the
execution and delivery of this Agreement by it of the transactions contemplated
hereby have been duly authorized by all necessary corporate or other entity
action on the part of such party, (iv) this Agreement constitutes a legal, valid
and binding obligation of such party enforceable against it in accordance with
its terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally, (v) the execution, delivery and
performance of this Agreement by such party and the consummation by such party
of the transactions contemplated hereby will not (A) result in a violation of
the certificate of incorporation, bylaws, trust agreement or other
organizational documents of such party or (B) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such party is a party, or (C) result in a violation of any law, rule,
regulation, order, judgment or decree applicable to such party, except with
respect to clauses (B) or (C) for any conflicts, defaults, accelerations,
terminations, cancellations or violations, that would not in any material
respect result in the unenforceability against such party of this Agreement.

 

Section 3.3      Representations and Warranties of Christian M. Zugel, as
Trustee. Christian M. Zugel, solely in his capacity as Trustee, represents and
warrants that (i) this Agreement constitutes a legal, valid and binding
obligation of the Trustee enforceable against it in accordance with its terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally, (ii) the execution, delivery and performance of
this Agreement by the Trustee and the consummation by the Trustee of the
transactions contemplated hereby will not (A) result in a violation voting trust
agreement to which it is a party or (B) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Trustee is
a party, or (C) result in a violation of any law, rule, regulation, order,
judgment or decree applicable to the Trustee, except with respect to clauses (B)
or (C) for any conflicts, defaults, accelerations, terminations, cancellations
or violations, that would not in any material respect result in the
unenforceability against such party of this Agreement.

 

-14 -

 

 

ARTICLE IV

miscellaneous provisions

 

Section 4.1      Additional Company Unitholders. To the extent a Company
Unitholder validly transfers any or all of such holder’s Company Units to
another Person in a transaction in accordance with, and not in contravention of,
the LLC Agreement, then such transferee (each, a “Permitted Transferee”) shall
have the right to execute and deliver a joinder to this Agreement in a form
provided by the Corporation, whereupon such Permitted Transferee shall become a
Company Unitholder hereunder. If the Company issues any Class B Units following
the date hereof, in accordance with, and not in contravention of, the LLC
Agreement, then any holder of Class B Units (each, a “Class B Holder”) shall
have the right to execute and deliver a joinder to this Agreement in a form
provided by the Corporation, whereupon such Class B Holder shall become a
Company Unitholder hereunder, but solely with respect to such Class B Holder’s
Class B Units which constitute Company Units hereunder, if any. If the Company
issues any other Units (as defined in the LLC Agreement) in the future, then the
Corporation shall have the right to permit the holder of such Units to execute
and deliver a joinder to this Agreement in a form provided by the Corporation,
whereupon such holder shall become a Company Unitholder hereunder, but solely
with respect to such holder’s Units which constitute Company Units hereunder, if
any. Except as set forth in this Section 4.1, a Company Unitholder may not
assign or transfer any of its rights or obligations under this Agreement.

 

Section 4.2      Notifications. Any notice, demand, consent, election, offer,
approval, request, or other communication (collectively, a “notice”) required or
permitted under this Agreement must be in writing and either delivered
personally, sent by certified or registered mail, postage prepaid, return
receipt requested or sent by recognized overnight delivery service, electronic
mail (e-mail) or by facsimile transmittal. Any notice sent by confirmed e-mail
or facsimile must be sent simultaneously by another method described in the
prior sentence. A notice must be addressed:

 

(a)    If to the Corporation, the Company or the Trustee at:

 

ZAIS Group Parent, LLC

2 Bridge Avenue

Red Bank, NJ 07701

Fax: (732) 747-7619

E-mail: Christian.Zugel@zaisgroup.com
Attention: Christian Zugel

 

with copies to:

 

ZAIS Group Parent, LLC

2 Bridge Avenue

Red Bank, NJ 07701

Fax: (732) 747-7619

E-mail: Howard.Steinberg@zaisgroup.com
Attention: Howard Steinberg, Esq.

 

-15 -

 

 

and

 

McDermott Will & Emery LLP

340 Madison Avenue

New York, NY 10173

Fax: (646) 390-3386 

E-mail: tgiegerich@mwe.com
Attention: Thomas Giegerich

 

and

 

McDermott Will & Emery LLP

500 North Capitol Street, N.W. 

Washington, DC 20001

Fax: (212) 756-8087

E-mail: tconaghan@mwe.com
Attention: Thomas Conaghan

 

(b)    If to any Company Unitholder, to the address and other contact
information set forth in the records of the Company from time to time.

 

A notice delivered personally will be deemed given only when accepted or refused
by the Person to whom it is delivered. A notice that is sent by mail will be
deemed given: (i) three (3) Business Days after such notice is mailed to an
address within the United States of America or (ii) seven (7) Business Days
after such notice is mailed to an address outside of the United States of
America. A notice sent by recognized overnight delivery service will be deemed
given when received or refused. A notice sent by e-mail or facsimile shall be
deemed given upon receipt of a confirmation of such transmission, unless such
receipt occurs after normal business hours, in which case such notice shall be
deemed given as of the next Business Day. Any party may designate, by written
notice to all of the others, substitute addresses or addressees for notices;
thereafter, notices are to be directed to those substitute addresses or
addressees.

 

Section 4.3     Complete Agreement. This Agreement constitutes the entire
agreement and understanding among the parties with respect to the subject matter
hereof and thereof, and supersedes all prior agreements or arrangements (written
and oral), including any prior representation, statement, condition or warranty
between the parties relating to the subject matter hereof and thereof.

 

Section 4.4     Applicable Law; Venue; Waiver of Jury Trial.

 

(a)     The parties hereto hereby agree that all questions concerning the
construction, validity and interpretation of this Agreement and the performance
of the obligations imposed by this Agreement shall be governed by the internal
laws of the State of Delaware without giving effect to any choice of law or
conflict of law provision or rule, notwithstanding that public policy in
Delaware or any other forum jurisdiction might indicate that the laws of that or
any other jurisdiction should otherwise apply based on contacts with such state
or otherwise.

 

-16 -

 

 

(b)     Each of the parties hereto submits to the exclusive jurisdiction of the
Court of Chancery in the State of Delaware in any action or proceeding arising
out of or relating to this Agreement and agrees that all claims in respect of
the action or proceeding may be heard and determined in any such court. Each
party hereto also agrees not to bring any action or proceeding arising out of or
relating to this Agreement in any other court. Each of the parties hereto waives
any defense of inconvenient forum to the maintenance of any action or proceeding
so brought and waives any bond, surety, or other security that might be required
of any other party hereto with respect thereto. The parties hereto each agree
that final judgment in any such suit, action or proceeding brought in such a
court shall be conclusive and binding on it and may be enforced in any court to
the jurisdiction of which it is subject by a suit upon such judgment.

 

(c)     EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OF THE AGREEMENTS DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 4.4.

 

Section 4.5     References to this Agreement; Headings. Unless otherwise
indicated, “Articles,” “Sections,” “Subsections”, “Clauses”, “Exhibits” and
“Schedules” mean and refer to designated Articles, Sections, Subsections,
Clauses, Exhibits and Schedules of this Agreement. Words such as “herein,”
“hereby,” “hereinafter,” “hereof,” “hereto,” and “hereunder” refer to this
Agreement as a whole, unless the context indicates otherwise. All headings in
this Agreement are for convenience of reference only and are not intended to
define or limit the scope or intent of this Agreement. All exhibits and
schedules referred to herein, and as the same may be amended from time to time,
are by this reference made a part hereof as though fully set forth herein.

 

Section 4.6     Binding Provisions. This Agreement is binding upon, and inures
to the benefit of, the parties hereto and their respective personal and legal
representatives, heirs, executors, successors and permitted assigns.

 

-17 -

 

 

Section 4.7     Construction. Common nouns and pronouns and any variations
thereof shall be deemed to refer to masculine, feminine, or neuter, singular or
plural, as the identity of the Person, Persons or other reference in the context
requires. Every covenant, term and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any party hereto. Any reference to any statute, law, or regulation, form or
schedule shall include any amendments, modifications, or replacements thereof.
Any reference to any agreement, contract or schedule, unless otherwise stated,
shall include any amendments, modifications, or replacements thereof. Whenever
used herein, “or” shall include both the conjunctive and disjunctive unless the
context requires otherwise, “any” shall mean “one or more,” and “including”
shall mean “including without limitation.”

 

Section 4.8     Severability. It is expressly understood and agreed that if any
provision of this Agreement or the application of any such provision to any
party or circumstance shall be determined by any court of competent jurisdiction
to be invalid or unenforceable to any extent, the remainder of this Agreement,
or the application of such provision to any party or circumstance other than
those to which it is so determined to be invalid or unenforceable, shall not be
affected thereby, and each provision hereof shall be enforced to the fullest
extent permitted by law so long as the economic or legal substance of the
matters contemplated by this Agreement is not affected in any manner materially
adverse to any party. If the final judgment of a court of competent jurisdiction
declares or finds that any term or provision hereof is invalid or unenforceable,
the parties hereto agree that the court making the determination of invalidity
or unenforceability shall have the power to reduce the scope, duration or area
of the term or provision, or to delete specific words or phrases, and to replace
any invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified. If such court of competent jurisdiction does not so
replace an invalid or unenforceable term or provision, the parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the matters contemplated hereby are fulfilled to the fullest extent
possible.

 

Section 4.9     Counterparts. This Agreement and any amendments may be executed
simultaneously in two or more counterparts and delivered via facsimile or .pdf,
each of which shall be deemed an original and all of which, when taken together,
shall constitute one and the same document. The signature of any party to any
counterpart shall be deemed a signature to, and may be appended to, any other
counterpart.

 

Section 4.10     No Third Party Beneficiaries. This Agreement is not intended
to, and does not, provide or create any rights or benefits of any Person other
than the parties hereto and their successors and permitted assigns.

 

Section 4.11     Mutual Drafting. The parties hereto are sophisticated and have
been represented by attorneys throughout the transactions contemplated hereby
who have carefully negotiated the provisions hereof. As a consequence, the
parties do not intend that the presumptions of laws or rules relating to the
interpretation of contracts against the drafter of any particular clause should
be applied to this Agreement or any agreement or instrument executed in
connection herewith, and therefore waive their effects.

 

-18 -

 

 

Section 4.12     Rights and Remedies Cumulative. The rights and remedies
provided by this Agreement are cumulative and the use of any one right or remedy
by any party shall not preclude or waive the right to use any or all other
remedies. Such rights and remedies are given in addition to any other rights the
parties may have by law, statute, ordinance or otherwise. No failure by any
party to insist upon the strict performance of any covenant, duty, agreement or
condition of this Agreement or to exercise any right or remedy consequent upon a
breach thereof shall constitute a waiver of any such breach or any other
covenant, duty, agreement or condition.

 

Section 4.13     Amendment. The provisions of this Agreement may be amended only
by the affirmative vote or written consent of each of (i) the Corporation (as
approved by, in the case of any material amendment, the Required Independent
Directors (as defined in the LLC Agreement)), (ii) the Company and (iii) as long
as the Company Unitholders collectively hold any Class A Units, the Founder
Member Representative; provided that, without the consent of any Person, a
Person who becomes a Company Unitholder after the date hereof pursuant to
Section 4.1 shall execute and deliver a joinder to this Agreement to become a
party to this Agreement.

 

Section 4.14     Tax Treatment. This Agreement shall be treated as part of the
partnership agreement of Company as described in Section 761(c) of the Code and
Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations
promulgated thereunder. Notwithstanding anything to the contrary in this
Agreement, for federal, state and local tax purposes, the Corporation, the
Company and the Company Unitholders shall report each Exchange consummated
pursuant to this Agreement, whether directly to the Corporation or to the
Company, as a taxable transfer of an interest in the Company to the Corporation
eligible to give rise to a Basis Adjustment (as such term is defined in the Tax
Receivable Agreement) and none of the Corporation, the Company or any Company
Unitholder shall take a contrary position on any tax return or otherwise unless
otherwise required pursuant to a determination within the meaning of Section
1313 of the Code.

 

Section 4.15     Further Action. Each party shall execute, deliver, acknowledge
and file such other documents and take such further actions as may be reasonably
requested from time to time by the other party hereto to give effect to and
carry out the transactions contemplated herein.

 

Section 4.16     Specific Performance. The parties recognize that irreparable
injury will result from a breach of any provision of this Agreement and that
money damages will be inadequate to fully remedy the injury. Accordingly, in the
event of a breach or threatened breach of one or more of the provisions of this
Agreement, any party which may be injured (in addition to any other remedies
which may be available to that party) shall be entitled (without the need to
post any bond, surety, or other security) to one or more preliminary or
permanent orders (a) restraining and enjoining any act which would constitute a
breach or (b) compelling the performance of any obligation which, if not
performed, would constitute a breach. Each party further agrees that, in the
event of any action for an injunction or other equitable remedy in respect of
such breach or enforcement of specific performance, it will not assert the
defense that a remedy at law would be adequate.

 

-19 -

 

 

Section 4.17     Independent Nature of Company Unitholders’ Rights and
Obligations. The obligations of each Company Unitholder hereunder are several
and not joint with the obligations of any other Company Unitholder, and no
Company Unitholder shall be responsible in any way for the performance of the
obligations of any other Company Unitholder under hereunder. The decision of
each Company Unitholder to enter into to this Agreement has been made by such
Company Unitholder independently of any other Company Unitholder. Nothing
contained herein, and no action taken by any Company Unitholder pursuant hereto,
shall be deemed to constitute the Company Unitholders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Company Unitholders are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated hereby
and the Corporation acknowledges that the Company Unitholders are not acting in
concert or as a group, and the Corporation will not assert any such claim, with
respect to such obligations or the transactions contemplated hereby.

 

[Signature pages follow]

 

-20 -

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

  ZAIS GROUP HOLDINGS, INC.       By: /s/ R. Bradley Forth     Name: R. Bradley
Forth     Title:   Chief Financial Officer         ZAIS GROUP PARENT, LLC      
  By: /s/ Christian Zugel     Name:  Christian Zugel     Title:    Managing
Member         COMPANY UNITHOLDERS:         /s/ Christian Zugel   Christian
Zugel       /s/ Sonia Zugel   Sonia Zugel       /s/ Laureen Lim   Laureen Lim  
    FAMILY TRUST U/A CHRISTIAN M. ZUGEL
2005 GRAT

 

  By: Fiduciary Trust International of Delaware, as
Trustee         By: /s/ Dorothy K. Scarlett     Name:  Dorothy K. Scarlett    
Title:    President & CEO           /s/ Mark Mahoney, Trustee     Mark Mahoney,
as Trustee

 

-21 -

 

 

  ZUGEL FAMILY TRUST       By: Fiduciary Trust International of Delaware, as
Trustee         By:   /s/ Dorothy K. Scarlett     Name:  Dorothy K. Scarlett    
Title:    President & CEO           /s/ Mark Mahoney, Trustee     Mark Mahoney,
as Trustee         ZGH Class B Voting Trust         By: Christian M. Zugel, as
Trustee       /s/ Christian M. Zugel

 

-22 -

 

 

Exhibit A


FORM OF ELECTION OF EXCHANGE

 

ZAIS Group Holdings, Inc.

2 Bridge Avenue

Red Bank, NJ 07701

Attention: General Counsel

 

Reference is hereby made to the Exchange Agreement, dated as of March 17, 2015
(the “Exchange Agreement”), among ZAIS Group Holdings, Inc., a Delaware
corporation, ZAIS Group Parent, LLC, a Delaware limited liability company, and
the holders of Company Units (as defined herein) from time to time party
thereto.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Exchange Agreement.

 

The undersigned Company Unitholder hereby transfers to the Corporation or the
Company, as applicable, the number of Company Units set forth below in Exchange
for shares of Class A Common Stock to be issued in its name as set forth below
and/or cash, as set forth in the Exchange Agreement.

 

Legal Name of Company Unitholder:           Address:           Number of Company
Units to be Exchanged:    

 

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Election of Exchange and to perform
the undersigned’s obligations hereunder; (ii) this Election of Exchange has been
duly executed and delivered by the undersigned and is the legal, valid and
binding obligation of the undersigned enforceable against it in accordance with
the terms thereof or hereof, as the case may be, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and the availability of equitable remedies; (iii) the Company Units subject to
this Election of Exchange are being transferred to the Company free and clear of
any pledge, lien, security interest, encumbrance, equities or claim; and (iv) no
consent, approval, authorization, order, registration or qualification of any
third party or with any court or governmental agency or body having jurisdiction
over the undersigned or the Company Units subject to this Election of Exchange
is required to be obtained by the undersigned for the transfer of such Company
Units to the Company.

 

The undersigned hereby irrevocably constitutes and appoints any officer of the
Corporation as the attorney of the undersigned, with full power of substitution
and resubstitution in the premises, to do any and all things and to take any and
all actions that may be necessary to transfer to the Corporation or the Company,
as applicable, the Company Units subject to this Election of Exchange and to
deliver to the undersigned the shares of Class A Common Stock to be delivered in
Exchange therefor.

 

 

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Election of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

      Name:           Dated:

 



 

